                          UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
AURELLIO BONILLA,                          :
                  Plaintiff,               :
                                           :
                  v.                       :   No. 5:14-cv-05212
                                           :
CITY OF ALLENTOWN; CITY OF                 :
ALLENTOWN POLICE PENSION FUND              :
ASSOCIATION; ED PAWLOSKI,                  :
JUILO GURIDY; RAY O’CONNELL;               :
JOE DAVIS; JEANETTE EICHENWALD;            :
DARYL L. HENDRICKS; CYNTHIA MOTA;          :
PETER SCHWEYER; GARRET STRATHEAM; :
MARY ELLEN KOVAL; LOUIS COLLINS;           :
IBOLYA BALOG; JAMES GRESS;                 :
RYAN KOONS; JEFF GLAZIER;                  :
MICHAEL WILLIAMS; and                      :
EDUARDO EICHENWALD,                        :
                  Defendants.              :
__________________________________________

                                           ORDER
       AND NOW, this 19th day of April, 2019, for the reasons set forth in the Opinion issued this

date, IT IS ORDERED THAT:

       Plaintiff’s Motion for Reconsideration of Summary Judgment Decision (Document 96) and

to Certify the Matter for Appeal, ECF No. 97, is DENIED.




                                                           BY THE COURT:



                                                           /s/ Joseph F. Leeson, Jr._________
                                                           JOSEPH F. LEESON, JR.
                                                           United States District Court



                                                1
                                             041819
